       Case 2:19-cr-00148-WBS Document 24 Filed 06/19/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Mia_Crager@fd.org
5
     Attorney for Defendant
6    POR JOUA VANG
7                                 IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                      ) Case No. 2:19-cr-00148-WBS
10                                                  )
                     Plaintiff,                     ) STIPULATION AND ORDER TO CONTINUE
11                                                  ) STATUS CONFERENCE
            vs.                                     )
12                                                  ) Date: June 22, 2020
     POR JOUA VANG,                                 ) Time: 9:00 a.m.
13                                                  ) Judge: William B. Shubb.
                     Defendant.                     )
14                                                  )
                                                    )
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Assistant United States Attorney James Conolly, attorney for Plaintiff and
18   Federal Defender Heather E. Williams through Assistant Federal Defender Mia Crager, attorney
19   for Por Joua Vang, that the status conference, currently scheduled for June 22, 2020, be

20   continued to August 24, 2020 at 9:00 a.m.
            Defense counsel is reviwing discovery with her client and discussing possible resolutions.
21
     Counels is also conducting an investigation and is making further discovery requests. Counsel
22
     anticipates that every aspect of her representation of Mr. Vang will be slowed down because of
23   the present public health crisis (see General Orders 611 and 612). Counsel for defendant believes
24   that failure to grant the above-requested continuance would deny counsel the reasonable time
25   necessary for effective prepration, taking into account the exercise of due diligence.

26           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
     excluded of this order’s date through and including August 24, 2020; pursuant to 18 U.S.C.
27
     §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4
28
     Stipulation and [Proposed] Order to Continue     -1-
     Status Conference
       Case 2:19-cr-00148-WBS Document 24 Filed 06/19/20 Page 2 of 3


     based upon continuity of counsel and defense preparation.
1
2            Counsel and the defendant also agree that the ends of justice served by the Court granting

3    this continuance outweigh the best interests of the public and the defendant in a speedy trial.

4                                                   Respectfully submitted,

5    Dated: June 17, 2020                           HEATHER E. WILLIAMS
                                                    Federal Defender
6
                                                    /s/ Mia Crager
7                                                   MIA CRAGER
                                                    Assistant Federal Defender
8
                                                    Attorney for Defendant
9                                                   POR JOUA VANG

10   Dated: June 17, 2020
                                                    McGREGOR W. SCOTT
11                                                  United States Attorney

12                                                  /s/ James Conolly
                                                    JAMES CONOLLY
13                                                  Assistant U.S. Attorney
                                                    Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order to Continue     -2-
     Status Conference
       Case 2:19-cr-00148-WBS Document 24 Filed 06/19/20 Page 3 of 3



1                                               ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including August
9    24, 2020, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the June 22, 2020 status conference shall be continued until August 24, 2020, at 9:00
13   a.m.
14   Dated: June 18, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation and [Proposed] Order to Continue       -3-
     Status Conference
